Title: To Thomas Jefferson from Robert Smith, 17 July 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Thursday Morng 17 July 1806
                            
                        
                        Capt Hull has this instant informed me that he omitted
                            giving me the name of the Purser of his Brig vizt. Mr Goldsborough. He seems distressed at this oversight, as no Officer
                            is more deserving of notice.
                        The Nautilus, Captain Evans, has arrived this morning. In the course of the morning I will have the honor of
                            presenting him to you—
                  Respecty.
                        
                            Rt Smith
                            
                        
                    